By the Court, Sanderson, C. J.
Motion to dismiss the appeal for the want of prosecution.
"When called for argument, in its regular order on the calendar, this cause was submitted upon briefs to be filed in ten days by the appellant, and the respondent to have ten days thereafter to reply. More than ten days having elapsed since the submission, and no brief having been filed by appellant, the respondent moves to dismiss the appeal herein for want of prosecution. Upon examination of the transcript it appears that there is no assignment of errors beyond the general ground that the order granting a new trial is not warranted by the facts of the case, and that no brief has been filed pointing out the particular grounds upon which the appellant relies for a reversal. Under such circumstances the respondent has nothing to answer, and this Court will not assume the labor of counsel and search the record for grounds upon which to reverse the judgment of the Court below. In such cases, the proper practice is to move the dismissal of the appeal for the want of prosecution, as has been done in the present case.
The motion to dismiss the appeal is sustained.